                                                                            Motion (DE #35) GRANTED.
                                                                            Extension to 2/16/2021.


                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                 )
RAMSEY SOLUTIONS,                          )
a Tennessee Limited Liability Company,     )
                                           )
       Plaintiff,                          )
                                           )
vv..                                       )                  Case No. 3:20-cv-00641
                                           )                  Judge Aleta A. Trauger
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation;                   )                  JURY DEMAND
                                           )
       Defendant.                          )
 __________________________________________)
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation,                   )
                                           )
       Counter-Plaintiff,                  )
                                           )
vv..                                       )
                                           )
 THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                          )
 a Tennessee Limited Liability Company,    )
                                           )
       Counter-Defendant.                  )

                     UNOPPOSED MOTION FOR BRIEF EXTENSION
                         TO RESPOND TO LAMPO GROUP’S
                                             GROUP'S
                     MOTION FOR JUDGMENT ON THE PLEADINGS

         Marriott Hotel Services, Inc., by and through counsel, respectfully seeks a brief extension

through February 16, 2021 within which to respond to Lampo Group's
                                                           Group’s motion for judgment on

the pleadings (Doc. 33).      Lampo’s
                              Lampo's motion was filed on January 25, 2021, and Marriott's
                                                                                Marriott’s

response is presently due on February 8, 2021. Marriott's
                                               Marriott’s lead counsel from Dallas is taking a

short leave to care for his sick mother. Undersigned has conferred with Lampo’s
                                                                        Lampo's counsel, who

has no opposition to an extension through February 16, 2021.




{02173995.1 }
     Case 3:20-cv-00641 Document 36 Filed 01/28/21 Page 1 of 1 PageID #: 456
